Citation Nr: 0910301	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  07-28 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for a low back disorder.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for left leg trauma, to include as secondary to a 
low back disorder.  

3.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for a skin disorder, to include as secondary to 
radiation exposure.

4.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for a lung disorder.

5.  Entitlement to service connection for a lung disorder.



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from August 1956 to August 
1958.  He additionally had Reserve service with periods of 
active duty for training from September 30, 1960 to November 
29, 1960, August 11, 1963 to August 24, 1963, March 14, 1965 
to March 26, 1965 and November 6, 1965 to November 19, 1965.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of March 2007 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in North 
Little Rock, Arkansas which determined that new and material 
evidence had not been submitted to reopen previously denied 
claims for the enumerated issues.

The reopened claim for service-connection for a lung disorder 
is REMANDED to the agency of original jurisdiction (AOJ) via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.


FINDINGS OF FACT

1.  An August 2004 rating decision denied the Veteran's claim 
for service connection for a low back disorder.  The Veteran 
was provided notification of the rating decision and of his 
appellate rights later in August 2004 and again in October 
2004; however, he did not appeal this determination.

2.  New evidence received since the August 2004 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the claim.

3.  A January 2004 rating decision denied the Veteran's claim 
for service connection for a left leg trauma secondary to his 
low back disorder.  The Veteran was provided notification of 
the rating decision and of his appellate rights in February 
2004; however, he did not appeal this determination.

4.  New evidence received since the January 2004 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the claim.

5.  An August 2004 rating decision denied the Veteran's claim 
for service connection for a skin disorder, to include as 
secondary to radiation exposure.  The Veteran was provided 
notification of the rating decision and of his appellate 
rights later in August 2004 and again in October 2004; 
however, he did not appeal this determination.

6.  New evidence received since the August 2004 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the claim.

7.  A May 1999 rating decision denied the Veteran's claim for 
service connection for a lung disorder.  The Veteran was 
provided notification of the rating decision and of his 
appellate rights later in May 1999; however, he did not 
appeal this determination.

8.  New evidence received since the May 1999 rating decision 
does relate to an unestablished fact necessary to 
substantiate the claim.


CONCLUSIONS OF LAW

1.  The August 2004 rating decision denying service 
connection for a back disorder is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 20.302, 20.1103 
(2008).

2.  New and material evidence has not been received since the 
August 2004 rating decision, and the claim for service 
connection for a back disorder is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).

3.  The January 2004 rating decision denying service 
connection for a left leg trauma, to include as secondary to 
a back disorder, is final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 20.302, 20.1103 (2008).

4.  New and material evidence has not been received since the 
January 2004 rating decision, and the claim for service 
connection for a left leg trauma, to include as secondary to 
a back disorder is not reopened.  38 U.S.C.A. § 5108 (West 
2002 
& Supp. 2008); 38 C.F.R. § 3.156 (2008).

5.  The August 2004 rating decision denying service 
connection for a skin disorder, to include as secondary to 
radiation exposure is final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 20.302, 20.1103 (2008).

6.  New and material evidence has not been received since the 
August 2004 rating decision, and the claim for service 
connection for a skin disorder, to include as secondary to 
radiation exposure is not reopened.  38 U.S.C.A. § 5108 (West 
2002 
& Supp. 2008); 38 C.F.R. § 3.156 (2008).

7.  The May 1999 rating decision denying service connection 
for a lung disorder is final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 20.302, 20.1103 (2008).

8.  New and material evidence has been received since the May 
1999 rating decision, and the claim for service connection 
for a lung disorder is reopened.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In the present case, the Veteran's claim to reopen was 
received in September 2006.  Prior to adjudication of these 
issues in March 2007 the RO sent a letter addressing all 
appellate issues in September 2006 and sent a letter further 
addressing the radiation claim in January 2007.  In regards 
to the issue of service connection for the lung disorder, the 
Board is reopening this claim.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  Thus 
the rest of the discussion regarding the duty to assist 
pertains to the remaining claims to reopen. 

The Veteran was provided initial notice of the provisions of 
the duty to assist as pertaining to entitlement to service 
connection, which included notice of the requirements to 
prevail on these types of claims and of his and VA's 
respective duties.  The duty to assist letter notified the 
Veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The Veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant so that VA could help by 
getting that evidence.  The January 2007 letter regarding the 
radiation claim provided an enclosed radiation risk activity 
sheet which it asked him to fill out and return.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  This notice 
was provided in the September 2006 letter.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection. See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the 
notice letter provided to the appellant in September 2006 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied 
for each issue.  Consequently, the Board finds that adequate 
notice has been provided, as the appellant was informed about 
what evidence is necessary to substantiate the element(s) 
required to establish service connection that were found 
insufficient in the previous denial.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Furthermore, VA, Social Security and 
private medical records were obtained and associated with the 
claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Notably, the duty to 
assist by arranging for a VA examination or obtaining a 
medical opinion does not attach until a previously denied 
claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii). 
There is no need for a VA examination in this instance where 
the records show no evidence sufficient to reopen the claims 
for a back disorder, left leg trauma and for a skin disorder.  

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the claimant has been notified and made aware of the 
evidence needed to substantiate his claim to reopen, avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim decided on appeal.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the claimant or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matter being decided, at this juncture.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. New and Material Evidence

Prior unappealed decisions of the Board and the RO are final.  
38 U.S.C.A. 
§§ 7104, 7105(c) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.160(d), 20.302(a), 20.1104 (2008).  If, however, new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine 
whether such evidence has been presented under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. 
§ 5108 (West 2002).

New evidence means existing evidence not previously submitted 
to agency decision makers. 38 C.F.R. § 3.156(a) (2008).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection for a back disorder was initially denied 
by a final Board decision of June 1974 which stated that the 
back injury shown in service from falling, was acute and 
transitory without residuals and that mild arthritis of the 
spine was not manifested until many years after service had 
ended.  There were several subsequent final RO and Board 
denials of multiple attempts to reopen this claim including 
Board denials in January 1981, January 1985, December 1987 
and a February 1990 Board denial which was upheld by the 
Court in September 1991.  The most recent final denial of 
this issue was in an August 2004 rating decision which 
determined that new and material evidence had not been 
submitted to reopen the previously denied claim.  Notice was 
sent the same month.  The Veteran did not appeal and this 
became final.  

This final August 2004 rating also denied an original claim 
for service connection for a skin condition due to radiation 
exposure on the basis that the evidence did not show exposure 
to ionizing radiation in service and that there was no 
evidence that a skin rash had occurred in or was aggravated 
by service.  

In regards to the left leg trauma as secondary to a 
lumbosacral strain, the Board notes that this was originally 
denied in a January 2004 rating decision on the basis that 
the evidence did not show the Veteran's back condition was 
related to service, therefore service connection for the left 
leg trauma secondary to this condition could not be 
established.  Notice of this decision was sent in February 
2004.  The Veteran did not appeal this decision and it became 
final.

In regards to the lung condition, service-connection was 
initially denied by the RO in a January 1999 rating decision 
with notice sent in February 1999.  The basis for the 
original denial was that there was no evidence of a chronic 
lung disability in service and that a cold treated in March 
1958 had resolved with no evidence of a problem shown on X-
rays, and normal lung examination in 1973.  The RO 
reconsidered this decision in May 1999 and determined that 
additional evidence submitted was not new or material, and 
the RO confirmed the previous decision.  Notice of this was 
sent in May 1999 and the Veteran did not appeal.  

Thus the most recent prior final denials are May 1999 for the 
lung disorder, February 2004 for the left leg disorder and 
August 2004 for the back and skin disorders.

Among the evidence received before May 1999, February 2004 
and August 2004 are service treatment records showing that 
his March 1955 enlistment examination was normal for 
examination of the chest, lungs, spine and lower extremities.  
The accompanying report of medical history was negative for 
any findings significant for any of the claimed issues and he 
denied having worked with radioactive substances.  Likewise, 
an August 1956 active duty examination was normal and the 
report of medical history was negative for any findings 
significant to any of the claimed issues and he again denied 
having worked with radioactive substances.  

Service treatment records were significant for complaints of 
a painful back in July 1956 after he slipped and fell into a 
door handle aboard ship, striking his back.  He was treated 
with tablets and in August 1956 he felt okay.  In March 1958 
through April 1958 he was treated for symptoms of a chest 
cold, with symptoms of coughing and chest pain.  In April 
1958, the Veteran was said to have a history of asthma and 
there was no sign of pneumonia, so the impression was 
bronchial asthma.  Findings in April 1958 included wheezing 
and rhonchi and was believed to be infectious bronchitis with 
an element of asthmatic bronchitis.  By mid-April 1958 his 
condition had cleared.  In June and July 1958 he was seen 
again for a chest cold with cough, but with chest negative to 
percussion and auscultation.  Chest X-ray was negative in 
August 1968.  

A July 1958 separation examination again revealed all normal 
findings for the spine, chest, lungs and lower extremities. 

Subsequent physical examinations including an April 1963 
reenlistment examination and August 1964 Reserve annual 
physical again revealed all normal findings for the spine, 
chest, lungs and lower extremities.  Again, the associated 
reports of medical history were negative for any findings 
significant to any of the claimed issues, with the exception 
of his having given a history in the 1964 report of having 
had pain and pressure in his chest in 1957 on active duty, 
with no recurrence, as well as a superficial laceration of 
the left knee which had been sutured.  He repeatedly denied 
having worked with radioactive substances.  

The service treatment records reflect treatment and/or 
examinations aboard the U.S.S. Iowa in June 1957 and February 
1958, the U.S.S. Woodson in November 1960, the U.S.S. Thuban 
in August 1963, the U.S.S. Crow in March 1965 and the U.S.S. 
Haynesworth in November 1965.  The records do not reflect the 
duration of time spent aboard ship.  

Also previously considered in May 1999, February 2004 and 
August 2004 was the report of a September 1973 VA examination 
where the Veteran had complaints that included the low back 
and gave a history of a fall in 1955 which he related the 
pain to.  He indicated that he had done fairly well until 
March of 1973 when he had further onset of symptoms.  He also 
reported pain in the right leg and numbness in the left leg, 
described as going to sleep.  Following physical examination 
which showed some loss of motion and left hip pain, but no 
list, scoliosis or paraspinous muscle spasm or other 
significant findings, he was diagnosed with lumbosacral 
strain, chronic.  As per the lungs and skin, no significant 
findings were reported.  An August 1973 chest X-ray was 
normal, but did show some minimal degenerative changes of the 
lumbosacral spine.

Also previously considered by the VA in May 1999, February 
2004 and August 2004 were photocopies of private treatment 
records from 1954 through 1959 which included complaints of a 
cough in August 1956 and of an upper respiratory infection in 
August 1958, but otherwise revealed no significant findings.  
Progress notes from 1959 did show a diagnosis of pneumonitis, 
left, with complaints of chest pain and cough, but otherwise 
yielded no significant evidence.  Likewise, copies of private 
records from the 1960's did not reveal any findings 
significant to the issues on appeal.  Private medical records 
from the 1970's and VA examinations from October 1974 and 
February 1978 reflected ongoing back problems, with radiation 
of pain shown into the right lower extremity.  He was 
diagnosed in the October 1974 VA examination with 
degenerative disc disease (DDD) of L5-S1.  The February 1978 
examination did note the Veteran to relate a history of a 
fall in 1956 while in the Navy and of being in the VA 
hospital in 1959 with recurrent back pain in 1966.  He was 
assessed with ruptured disc at L5.  There was no opinion 
given by the examiners in either October 1974 or in February 
1978 regarding the etiology of the back problems.  

Also previously considered in May 1999, February 2004 and 
August 2004 were records obtained in conjunction with a 
September 1985 Social Security decision, including a December 
1982 examination which noted low back pain several years 
after a fall in 1956 and a July 1983 Social Security 
examination noting DDD without sciatic nerve involvement.  

Also received prior to May 1999, February 2004 and August 
2004 were private records from the 1990's including an April 
1995 note where he was said to be taking Cipro for a lung 
infection, and was noted to be getting most of his care at a 
VA hospital.  He was said to apparently have some sort of 
chronic lung disease as per the medication he was taking.  He 
had decreased breath sounds on objective examination but was 
otherwise normal.  The assessment was pleurisy.  A July 1996 
record revealed treatment for chronic back pain which sounds 
like spinal stenosis but without pain or numbness going down 
the leg and was assessed as acute back strain superimposed on 
chronic spinal stenosis.  In September 1996 he was seen for 
complaints of a rash on both wrists, under both arms and on 
the groin.  He said he washed his hands often in diesel fuel.  
Physical examination was negative for a rash in the axilla or 
groin, although there was some dry skin and lichenification.  
There was a rash noted on both wrists and the assessement was 
contact dermatitis.  In January 1998 he was seen for 
complaints of painful and swollen joints, including his knees 
which was assessed as arthralgias, and also was believed to 
be early seronegative arthritis.  This diagnosis of 
seronegative arthritis was confirmed in a September 1998 
record which noted his pain to especially involve his back.  

Among the records received after May 1999 but prior to 
February 2004 and August 2004 were additional private records 
from the 1980's to 2000 showing that in June 1983 he was 
hospitalized for back pain and gave a history of a back 
injury in 1973 with back pain ever since.  Following 
examination which showed some decreased sensation in the 
right foot and decreased right ankle jerk, and review of the 
computed tomography (CT) and myelogram, the final assessment 
was degenerative joint disease (DJD) and minimal herniated 
nucleus pulposus at L4-5 and L5-S1 on the right.  Hospital 
records from July 1999 revealed that he was hospitalized for 
chronic angina, was diagnosed with coronary artery disease 
(CAD) and underwent coronary artery bypass graft (CABG).  The 
chest X-rays taken at the time of his July 1999 
hospitalization revealed evidence of bibasilar atelectasis 
status post extubation, with the rest of the findings 
pertaining to the heart, with cardiomegaly shown.  There were 
no findings showing actual lung disease however.  

A May 2003 letter from a private doctor stated that the 
Veteran has had arthritis pain for some time and had a claim 
due to arthritis pain with spinal stenosis.  He claimed 
trauma to the left leg with surgery as a result of the 
arthritis pain.  He currently treated at the VA medical 
center 

Also submitted after the 1999 decision regarding the lungs 
claim but before both 2004 decisions regarding the skin, back 
and leg claims were VA records from 1998 to 2003 which were 
received in December 2003.  These records reflect ongoing 
treatment for low back complaints and DJD.  Also lung 
complaints were documented, including a September 1998 
routine followup which revealed ongoing complaints of 
pleurisy type pain on the back and on deep breathing, as well 
as pain in the back and legs.  There was said to be chest 
pain that occurs quickly and disappears, which seemed 
muscular in nature, and he was said to be using inhalers with 
good results.  He was assessed with chronic obstructive 
pulmonary disease (COPD) along with DJD and other diagnoses 
which did not pertain to the claims at issue.  The diagnosis 
of COPD was seen again in a September 2001 record which 
documented complaints of multiple medical problems including 
low back pain, DJD, muscle spasms and occasional chest pain 
without shortness of breath.  His lungs were clear to 
auscultation with no rales or wheezes.  In January 2003, the 
Veteran was seen for complaints of cyclobenzeprine (Flexeril) 
causing itching and rash with little white bumps on the arms 
and legs.  He was listed as being allergic to this 
medication.  In May 2003 he again complained of generalized 
itching and "twishing" sensation, with the itch treated 
with cream.  There was no rash visible and no lung complaints 
or significant pulmonary findings.  He also continued with 
back complaints being about the same in May 2003.  

Among the evidence received after May 1999 and January 2004 
addressing the lung disorder and left leg injury claims, but 
prior to the August 2004 rating decision addressing the back 
and skin disorder claims, were some private medical records 
from the 1980's to 1999, which included duplicates of the 
earlier records.  Among the non duplicate records were some 
records from September and October 1999 where the Veteran was 
seen for respiratory complaints including wheezing in the 
chest and feeling unable to get a good breath in September 
1999 when he was assessed with allergic rhinitis, and in 
October 1999 when he continued with "ill feeling" in his 
chest especially with inspiration and spoke of pleurisy in 
the past, but review of the record showed no pulmonary 
disease to consider.  He was assessed at the time with 
perhaps mild pleurisy.  The records from November through 
December 1999 revealed continued joint complaints in the back 
with an assessment of serum negative rheumatoid arthritis and 
spinal stenosis.  

Also among the evidence received after May 1999 and January 
2004 addressing the lung disorder and left leg injury claims, 
but prior to the August 2004 rating decision addressing the 
back and skin disorder claims, were records of private 
treatment from 2000 through 2004 which showed ongoing 
treatment for the claimed disorders.  A March 2000 record 
indicated the Veteran had COPD and treated at the VA every 3 
months for it, with a prescription of Theophylline for it.  
In April 2000, he was seen for transient alterations of 
consciousness, later determined to be transient ischemic 
episodes, with review of systems reflecting a history of 
pneumonia in 1958 and 1959, but with no respiratory 
difficulties recently.  The rest of this record addressed 
cardiac and other problems unrelated to the issues at hand, 
but did note him to have complaints of soreness on his left 
leg where the veins had been stripped for his CABG, and a 
scar on this leg from this procedure was noted.  He also had 
complaints of knee pain, but with no significant findings.  
In June 2000 he complained of sore joints, as well as some 
anterior chest pain, with examination revealing no 
significant lung findings, and degenerative changes in the 
extremities, with the left knee having pain on flexing and 
extension.  He is noted to have given a history of surgery on 
the left knee in 1957.  Subsequent records are noted to have 
included the history of pneumonia in 1958 and 1959, the left 
knee surgery in 1957 and of spinal stenosis.  

In July 2000, the Veteran was seen for complaints of soreness 
in the left anterior chest with findings of a moist area just 
to the left of the sternum about the 3rd of the 4th rib and 
enlarged glands under the left arm.  This was assessed as an 
infection of the skin and subcutaneous tissue of the left 
just.  A follow-up later the same month noted on return that 
he had lesions resembling herpes zoster on the left chest and 
axillae nodes of the left sternum and was assessed with 
herpes zoster.  This continued to be diagnosed in August 
2000.  At the end of that month he was noted to have soreness 
in the left axilla and difficulty abducting his left arm, the 
same side he had herpes zoster.  Physical examination 
revealed clear lungs and some herpes scars in the axilla.  He 
was assessed with postherpetic neuralgia.  In September 2000, 
he was seen for complaints of knots under his right arm and 
irritation of both axillae, with examination showing the skin 
of both axillae were reddened and irritated.  The assessment 
was monilial dermatitis under the arm.  By October 2000, his 
dermatitis had improved, but he had complaints of pain in the 
right sided lumbar and thoracic area, and pain on taking deep 
breaths.  He was assessed with lumbosacral strain and 
pleurisy.  He continued with back pain through December 2000, 
and that month he had chest congestion, shortness of breath 
and back pain.  Review of systems included a history of 
angina, chest tightness but no cough or sputum with lungs 
clear on physical examination.  The assessment which included 
cardiac assessments of ASHD and congestive heart failure 
(CHF) included in pertinent part lumbosacral strain.  He was 
noted to use albuteral for wheezing in January 2001.

The records from 2001 reflected ongoing treatment for 
persistent low back pain, as well as pain encompassing the 
left knee.  Also in March 2001 he was diagnosed with gout 
with elevated uric acid noted as well as multiple joint pain.  
In April 2001 he was again seen for and assessed with 
pleuritic pain.  These records also noted the Veteran's 
significant history of cardiovascular pathologies.  In August 
2002 he was seen for chest pain and muscle spasms affecting 
his arms and legs.  He was assessed with costochronditis and 
chest pain, in addition to the continued diagnosis of spinal 
stenosis.  In September 2002 he complained of bone aches 
mostly in the left knee with pain from this knee to the calf, 
said to be going on for a while.  He related a history of leg 
trauma and surgery and his left knee had some joint line 
tenderness and crepitus.  There was no laxity or effusion of 
the knee, and X-ray showed decreased joint space.  He 
continued to be assessed with spinal stenosis as well as 
osteoarthritis, CAD and hypertension.  In January 2003, he 
was followed for gastroesophageal reflux disease with 
pertinent findings of decreased air sounds and few crackles 
of the lungs on physical examination, but no diagnosis given 
for the lungs.  He was seen in April 2003 with leg 
claudication symptoms and was on Tylenol for arthritis.  He 
continued treatment for back pain and for persistent cough 
and shortness of breath in July 2003.  He was noted to have 
treatment for the lung condition with Keflex and examination 
revealed wheezes and rhonchi in the lungs.  He was assessed 
with acute bronchitis.  Another July 2003 note addressing 
treatment for bronchitis gave a diagnosis of COPD in addition 
to acute bronchitis.  The records from the rest of 2003 to 
2004 reflect continued treatment for osteoarthritis pain and 
spinal stensois.  

Among the evidence received after all the prior final 
decisions from May 1999, January 2004 August 2004 was the 
Veteran's claim in September 2006, wherein he for the first 
time raised contentions that his lung disorder was related to 
asbestos exposure.  Pursuant to this claim, service-personnel 
records were obtained both from his period of active duty 
between 1956 and 1958 as well as for periods of active duty 
for training outside of these periods.  These records do not 
clarify the specific duties he engaged in during his active 
periods of service, but do confirm extended periods of 
service aboard World War II era ships.  See Dictionary of 
American Naval Fighting Ships, Department of the Navy, Naval 
Historical Center, 805 Kidder Breese SE, Washington Navy 
Yard, Washington, DC 20374.  This includes records showing 
that he reported for duty on the U.S.S. Iowa following 
enlistment and was aboard this ship when it crossed the 
equator in June 1957 as well as when it crossed the Arctic 
Regions in February 1958.  He is also shown to have had 
Active Duty for Training where he served aboard the U.S.S. 
Woodson from September 30, 1960 to November 1960, served 
aboard the U.S.S. Thuban from August 11, 1963 to August 24, 
1963, aboard the U.S.S. Crow from March 14, 1965 to March 26, 
1965 and aboard the U.S.S. Haynesworth from November 6, 1965 
to November 19, 1965.  

These identical records were also sent pursuant to his 
petition to reopen his claim for a skin disorder based on 
radiation exposure.  In addition, in support of his petition 
to reopen his radiation claim he submitted a Radiation Risk 
Sheet in February 2007 in which his sole allegation for 
radiation exposure was his service aboard the U.S.S. Iowa BB-
61.   

Also received after the May 1999, January 2004 and August 
2004 final decisions were copies of medical records from 1965 
to 1966 which had previously been considered in these final 
decisions.  The Veteran submitted no additional medical 
evidence.  

Based on a review of the evidence, the Board finds that the 
Veteran has submitted new and material evidence to reopen his 
claim for a lung disorder.  However, he has not submitted any 
new and material evidence to reopen his previously denied 
claims for service connection for a back disorder, for a left 
leg trauma secondary to a back disorder or for a skin 
disorder due to radiation exposure.  

As for the lung disorder, the new evidence consists of his 
allegations that he had been exposed to asbestos during 
active service, in addition to the service personnel records 
which detail his extended service aboard World War II era 
ships.  When his lung disorder had previously been denied in 
May 1999 he had not alleged any asbestos exposure at that 
time.  Thus these new allegations along with the personnel 
records detailing his service aboard World War II era ships, 
coupled with recent medical evidence showing a continued 
diagnosis of a chronic lung disease of COPD are new in that 
they have not been previously considered, and are so 
significant that this evidence relates to an unestablished 
fact necessary to substantiate his lung disorder claim and 
raises a reasonable possibility of substantiating his claim.  
Thus the claim for service connection for a lung disorder is 
reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

As far as the remaining claims to reopen his previously 
denied claims for service connection for a back disorder, for 
a left leg trauma secondary to a back disorder or for a skin 
disorder due to radiation exposure, the Veteran failed to 
submit any new and material evidence to reopen these claims, 
as he did not submit any new medical evidence pertaining to 
these claims.  The only medical evidence submitted after the 
prior final decisions of January 2004 and August 2004 were 
duplicates of medical records previously considered.  Absent 
any new medical evidence that pertains to these claims, much 
less absent any medical evidence that could potentially 
suggest a link to these claimed disorders to service the 
Board is unable to reopen any of these claims.  In regards to 
the previously denied radiation claim, the Board notes that 
the Veteran had submitted a Radiation Risk Activity Sheet 
which had not been previously considered and which alleges 
radiation exposure aboard the U.S.S. Iowa.  He also submitted 
new evidence of service personnel records detailing service 
aboard this ship, as well as other World War II era ships, 
although there is no evidence in these records to rule in or 
rule out radiation exposure.  Nevertheless, absent any new 
medical evidence showing any current skin disorder, there is 
no basis to reopen this claim based on radiation exposure.  

As to the lay statements by the Veteran, they cannot be 
accepted as competent evidence to the extent that they 
purport to establish a medical nexus or the presence of a 
disability, see Espiritu v. Derwinski, 2 Vet. App. 492, or 
provide a sufficient basis for reopening the previously 
disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1995).

In sum the Veteran has failed to submit any new and material 
evidence to reopen these claims for service connection for a 
back disorder, for a left leg trauma secondary to a back 
disorder or for a skin disorder due to radiation exposure.


ORDER

New and material evidence has been not received to reopen a 
claim for service connection for a back disorder and the 
appeal is denied.

New and material evidence has been not received to reopen a 
claim for service connection for a leg disorder and the 
appeal is denied.

New and material evidence has been not received to reopen a 
claim for service connection for a skin disorder and the 
appeal is denied.

New and material evidence has been received to reopen a claim 
for service connection for a lung disorder and to this 
extent, the appeal is granted.


REMAND

Having reopened the Veteran's claim for service connection 
for a lung disorder, the Board finds that further development 
is necessary.  

The Veteran has alleged that he has a respiratory disorder as 
a result of inservice asbestos exposure.  As to claims of 
service connection for asbestosis or other asbestos-related 
diseases, VA has issued a circular on asbestos-related 
diseases. This circular, DVB Circular 21- 88-8, Asbestos-
Related Diseases (May 11, 1988) (DVB Circular), provides 
guidelines for considering compensation claims based on 
exposure to asbestos.  The information and instructions from 
the DVB Circular were included in a VA Adjudication Procedure 
Manual, M21-1 (M21- 1), Part VI, para. 7.68 (Sept. 21, 1992).  
Subsequently, the M2-1 provisions regarding asbestos exposure 
were amended.  The new M21-1 guidelines were set forth at 
M21-1, Part VI, para. 7.21 (Oct. 3, 1997).  The guidelines 
provide, in part, that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal disease; that VA is to develop any evidence of 
asbestos exposure before, during and after service; and that 
a determination must be made as to whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency period and exposure 
information.  See Ashford v. Brown, 10 Vet. App. 120 (1997); 
McGinty v. Brown, 4 Vet. App. 428 (1993).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy Veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Furthermore, it was revealed that many of 
these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).  See 
Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1, Part 6, Chapter 7, Subchapter 
IV, § 7.21 b.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service. VAOPGCPREC 
4-00.

In this case, the RO indicated that the Veteran had no 
inservice asbestos exposure. However, the service personnel 
records reflect service aboard World War II ships.  The RO 
did not consider such shipboard service in light of the above 
described provisions from the M21-1, which suggest that 
asbestos was used in the construction of World War II era 
ships.  

Instead, the RO simply determined in the September 2007 
statement of the case, that the Veteran's military 
occupational specialty (MOS), as shown in the service 
personnel records was of ordinary seaman which was said to 
have been described by the Navy as having a minimal potential 
for asbestos exposure, which is the lowest threat level 
established by the Navy, similar to a musician or pharmacist.  
A review of the records in the claims file to include the 
service personnel records did not reveal this statement from 
the Navy as to the minimal exposure level for asbestos to be 
of record.  VA's failure to allow the Veteran to review this 
evidence apparently from the Navy as per the threat level of 
asbestos exposure for his MOS, which it relied upon in its 
decision, constituted a violation of the fair process 
principles set forth by the Court decision in Thurber v. 
Brown 5 Vet. App. 119 (1993).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should consider the service 
personnel records showing active service 
aboard the U.S.S. Iowa including in June 
1957 and February 1958, in addition to 
his Active Duty for Training where he 
served aboard the U.S.S. Woodson from 
September 30, 1960 to November 1960, 
served aboard the U.S.S. Thuban from 
August 11, 1963 to August 24, 1963, 
aboard the U.S.S. Crow from March 14, 
1965 to March 26, 1965 and aboard the 
U.S.S. Haynesworth from November 6, 1965 
to November 19, 1965.  This service 
aboard World War II era ships should be 
considered in conjunction with the 
provisions of the VBA Manual M21-1, Part 
VI, pertaining to asbestos exposure, and 
a determination should be made as to 
whether it is as likely as not such 
shipboard service caused asbestos 
exposure.  If further investigation is 
necessary to make such a determination 
the AOJ should prepare a letter asking 
the United States Army and Joint Services 
Records Research Center (JSRRC) to 
provide any information that might 
corroborate the Veteran's claimed in-
service asbestos exposure from working 
aboard the above described ships.  Copies 
of the Veteran's available service 
treatment records and service personnel 
records, and his contentions regarding 
exposure to asbestos should be forwarded 
to the JSRRC.  If indicated by the JSRRC, 
the AOJ should contact the United States 
Navy and/or the National Archives and 
request copies of the ship logs to help 
answer these questions.

2.  If the AOJ continues to determine 
that asbestos exposure is not shown in 
this case, it must provide to the Veteran 
a copy of the determination from the Navy 
which it based its determination that 
asbestos exposure had not taken place, 
wherein the MOS of ordinary seaman was 
described as having a minimal potential 
for asbestos exposure, which is the 
lowest threat level established by the 
Navy, similar to a musician or 
pharmacist.  It should be clearly 
indicated in writing that the Veteran was 
given copies of this determination. 
Documentation thereof should be 
associated with the claims folder.

3.  After the above development is 
completed and only if asbestos exposure 
in service is confirmed, the AOJ should 
arrange to have the Veteran undergo a 
pulmonary disorders examination by an 
appropriate VA specialist.  The claims 
file, along with all additional evidence 
obtained pursuant to the instructions 
above, must be made available to and 
reviewed by the physician.  The reviewer 
should examine the entire claims file and 
provide opinions on the following 
questions: (a) Does the Veteran currently 
suffer from any pulmonary pathology, and 
if so, what is the correct diagnosis for 
each such disorder? (b) Is any of the 
Veteran's current pulmonary pathology 
etiologically related to exposure to 
asbestos? (c) If there is current 
pulmonary pathology caused by exposure to 
asbestos, is it at least as likely as not 
that said pathology is etiologically 
related to exposure to asbestos occurring 
during the Veteran's periods of active 
military service, to include Active Duty 
for Training?  The reviewer should 
discuss the Veteran's lifetime history of 
exposure to asbestos. (d) Is there is 
current pulmonary pathology that is not 
related to exposure to asbestos?  If so, 
is it at least as likely as not that said 
pathology is etiologically related to any 
incident of the Veteran's period of 
active military service.

4.  Thereafter, the AOJ should consider 
all of the evidence of record and re- 
adjudicate the appellant's claim for 
service connection for a lung disorder.  
If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  No action by the Veteran is 
required until he receives further notice; however, the 
Veteran is advised that failure to cooperate by reporting for 
examination without good cause may result in adverse 
consequences.  38 C.F.R. 
§ 3.655 (2008).  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


